Per Curiam,.

Appellant has petitioned for rehearing in this case upon the sole ground that the decision of this court was upon a question which had not been briefed or argued. The petition does not set forth any points or authorities relied upon to establish that the decision was erroneous.
The contention of appellant in this appeal has been that the distribution of previously taxed income by a joint venture to its members is not subject to general excise taxation. The appellee has contended that the payments to appellant were for services rendered to the joint venture and were therefore subject to tax, relying by analogy upon the treatment of such income for net income tax purposes. While rejecting the reasoning of appellee, this court has upheld the contention of appellee that payments to a joint venturer for services may be subject to general excise taxation notwithstanding that such payments constitute a distribution of joint venture income. The decision turned upon a point which had been briefed and argued, although this court relied upon a statute to which the parties had not directed attention.
No ground for rehearing having been presented, the petition for rehearing is denied.